KRUEGER, Judge.
The offense is murder. The punishment assessed is death.
There are no bills of exceptions nor any objections to the court’s charge in the record. The indictment appears to be in due form. Consequently, the only question presented for review is the sufficiency of the evidence to sustain the conviction.
The record reflects that the State proved the following facts: Mrs. Josephine Enna, the wife of the deceased, testified that her husband, Joe Enna, owned a package store located one door from the corner of Lattimer and Dawson Streets in the City of Dallas, in Dallas County, Texas; that on the afternoon of October 15th, 1946, between the hours of 4:00 and 5:00 P. M., she went to the store to keep her husband company until closing time for the night; that about 7:00 P. M. the defendant, Oscar Allen, came into the place of business and called for a pint of gin. Mr. Joe Enna handed him the gin, but appellant did not have enough money to pay for it. At this juncture, his brother, Charlie Allen, came into the liquor store with two $1.00 bills to pay for the gin; that when Mr. Enna placed the money into the cash register, appellant drew a pistol, pointed it at Enna, and commanded him to give him, appellant, the money, and fired one shot, and then both the defendant and his brother fled from the scene of the shooting. The shot which appellant fired at Enna struck him a little to the right and below the right nipple, passed through the body and made its exit near the spine, which resulted in the death of Enna a few days later.
*183Appellant and his brother Charlie were arrested and charged with the murder. Appellant made a voluntary confession in writing after he was duly warned as required by law in which he admitted that he shot Joe Enna at the time and place in question. Appellant was definitely identified by Mrs. Enna as the person who fired the'shot at her husband and inflicted the fatal wound. He did not testify or offer any affirmative defense.
We deem the evidence sufficient to sustain the conviction.
Therefore, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.